Name: Commission Regulation (EC) No 3300/93 of 30 November 1993 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs
 Type: Regulation
 Subject Matter: marketing;  animal product
 Date Published: nan

 Avis juridique important|31993R3300Commission Regulation (EC) No 3300/93 of 30 November 1993 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs Official Journal L 296 , 01/12/1993 P. 0052 - 0054 Finnish special edition: Chapter 3 Volume 53 P. 0206 Swedish special edition: Chapter 3 Volume 53 P. 0206 COMMISSION REGULATION (EC) No 3300/93 of 30 November 1993 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1907/90 of 26 June 1990 on certain marketing standards for eggs (1), as amended by Regulation (EEC) No 2617/93 (2) and in particular Articles 10 (3) and 20 (1) thereof, Having regard to Council Regulation (EEC) No 2617/93, and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 1274/91 (3), as last amended by Regulation (EEC) No 2221/92 (4), provides for the detailed rules necessary for the implementation of such marketing standards; Whereas in order to ensure the supply of the consumer with good quality produce it is appropriate to provide for more frequent collection of eggs and for stricter quality criteria for eggs marketed as 'extra'; Whereas the introduction of the mandatory indication of the date of minimum durability followed by appropriate storage recommendations on grade A egg packs by Regulation (EEC) No 2617/93 makes it necessary to adapt the detailed rules on date indications laid down in Regulation (EEC) No 1274/91; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1274/91 is amended as follows: 1. in Article 1 (1), the second subparagraph is deleted; 2. in Article 5 (1), the second indent is replaced by the following: 'Air space: height not exceeding 6 mm, stationary; however, for eggs to be marketed as "extra", it shall not exceed 4 mm;'; 3. Articles 14, 15 and 16 are replaced by the following: 'Article 14 1. The indication of the date of minimum durability referred to in Articles 10 and 15 of Regulation (EEC) No 1907/90 shall be made at the time of packaging in accordance with Article 9 (2) of Council Directive 79/112/EEC (*). It shall comprise one or more of the following: - ConsÃ ºmase preferentemente antes del . . ., - Mindst holdbar til . . ., - Mindestens haltbar bis . . ., - Analosi kata protimisi prin apo . . ., - Best before . . ., - Ã consommer de prÃ ©fÃ ©rence avant le . . ., - Da consumarsi preferibilmente entro . . ., - Ten minste houdbaar tot . . ., - A consumir de prefÃ ªrencia antes de . . . For this purpose the date shall be indicated by two sets of figures representing, in the following order: - the day, from 1 to 31, - the month; from 1 to 12. 2. Large packs, and small packs even when contained in large packs, shall bear on the outer surface in clearly visible and legible type an indication to advise consumers to keep eggs refrigerated after purchase. 3. In case of loose egg sales, wording equivalent to the indication referred to in paragraph 2 shall be indicated in such a manner as to be clearly visible and unequivocal to the consumer. Article 15 The indication of the packing date referred to in Articles 10 and 15 of Regulation (EEC) No 1907/90 shall comprise one or more of the following: - Embalado el: . . ., - Pakket den: . . ., - Verpackt am: . . ., - Imerominia syskevasias: . . ., - Packing date: . . ., - EmballÃ © le: . . ., - Data d'imballaggio: . . ., - Verpakt op: . . ., - Embalado em: . . . followed by the two sets of figures as referred to in the second subparagraph of Article 14 (1). Article 16 1. In addition to the date of minimum durability and/or the packing date, the recommended sell-by date may be indicated by the operator at the time of packing on eggs or on packs containing them or on both. 2. The recommended sell-by date is an indication of the last date eggs should be offered for sale to the consumer, after which there remains a storage period of seven days. It shall be fixed in such a way that grade "A" eggs will retain the characteristics described in Article 5 (1) until the end of that storage period when properly stored. The date of minimum durability corresponds to the end of this storage period. The indication must be worded in such a way that the meaning of the recommended sell-by date is clear. 3. The laying date may be indicated by the operator on packs at the time of packing, in which case it shall also be indicated on the eggs contained in the packs. The laying date may, however, also be stamped on eggs at the farm. 4. For the indication of the dates referred to in this Article on eggs, and in the case of the sell-by and laying dates also on packs, one or more of the terms listed in Annex I shall be used. 5. The dates referred to in this Article shall be indicated by two sets of figures, as referred to the second subparagraph of Article 14 (1). (*) OJ No L 33, 8. 2. 1979, p. 1.'; 4. in the introductory phrase of Article 17, the reference to 'Article 15' is replaced by a reference to 'Article 16'; 5. Article 21 (1) is replaced by the following: '1. The bands and labels provided for in Article 11 of Regulation (EEC) No 1907/90 shall be white and the indications shall be printed in black on these bands and labels.'; 6. Article 24 (1) is replaced by the following: '1. The band or label referred to in Article 12 of Regulation (EEC) No 1907/90 must be printed or affixed in such a way that none of the information on the pack is obscured by the position of the band or label. The following indication shall be printed on the band or label in italics: "extra until . . ." followed by the two sets of figures as referred to in the second subparagraph of Article 14 (1) indicating the seventh day after packing, at least 1 cm high.'; 7. Article 25 (2) (e) is replaced by the following: '(e) - for grade A eggs: the original date of minimum durability, and below this the words "regraded eggs", - for eggs of other grades: the words "packing date:", followed by the date of first packing; and below this the word "regraded:", followed by the date of the regrading, in the same manner as provided for in the second subparagraph of Article 14 (1).'; 8. Article 26 (2) (e) is replaced by the following: '(e) - for grade A eggs: the original date of minimum durability, and below this the words "repacked eggs", - for eggs of other grades: the words "packing date:", followed by the date of first packing; and below this the word "repacked:", followed by the date of repacking, in the same manner as provided for in Article 14 (1).'; 9. Annex I is replaced by the Annex to this Regulation. Article 2 Until 30 September 1994 operators may continue to use existing packing material bearing indications in accordance with the provisions applicable before 1 December 1993. However, indication of the date of minimum durability and of the advice to keep eggs refrigerated after purchase on such packs shall be made at the latest as from 1 June 1994 by affixing a band or label bearing the indications referred to in Article 14 (1) and (2) of Regulation (EEC) No 1274/91. As from 1 June 1994, the indication referred to in the second sentence of Article 24 (1) of Regulation (EEC) No 1274/91 shall always be shown on the band or label. Article 3 This Regulation shall enter into force on 1 December 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 173, 6. 7. 1990, p. 5. (2) OJ No L 240, 25. 9. 1993, p. 1. (3) OJ No L 121, 16. 5. 1991, p. 11. (4) OJ No L 218, 1. 8. 1992, p. 81. ANNEX 'ANNEX I 1. Date of minimum durability: consumo preferente Mindst holdbar til Mind. haltbar Analosi prin apo Best before Ã cons. de prÃ ©f. av. or DCR (1) da cons. pref. entro tenm. houdb. tot Cons. de pref. antes de 2. Packing date: Embalaje Pakket Verp. Syskevasia Packed Emb. le Imball. il Verp. Emb. 3. Sell-by date: vender antes Sidste salgsdato Verkauf bis Polisi Sell by Ã vend. prÃ ©f. av. or DVR (1) data vend. racc. uit. verk. dat. Vend. de pref. antes de 4. Laying date: Puesta Laeggedato Gelegt Ootokia Laid Pondu le Deposto il Gelegd Postura (1) If the terms DVR or DCR are used, the indication on the pack must be worded in such a way that the meaning of these initials is clear.'